949 F.2d 397
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Willie HARDEN, Plaintiff-Appellant,v.Robert BROWN, Jr.;  Huff, Dr.;  Do, Dr.;  P. Sandberg,Registered Nurse;  WELLS, Warden, Defendants-Appellees.
No. 91-1959.
United States Court of Appeals, Sixth Circuit.
Dec. 5, 1991.

Before DAVID A. NELSON and SUHRHEINRICH, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Willie Harden appeals the district court's judgment granting summary judgment for the defendants in this prisoner civil rights case filed pursuant to 42 U.S.C. § 1983.


3
Harden claimed that the defendants violated his due process and eighth amendment rights when his treatment for arthritis and high blood pressure was delayed after he was transferred to a new prison on August 1, 1990.   He alleged that the defendants' refusal to supply him with medication caused pain and suffering, stress, duress, and permanent swelling of his right knee and elbow.   He requested damages and injunctive relief.


4
After reviewing the magistrate's report and recommendation, the district court granted defendants' motion for summary judgment as the delay in treatment did not rise to the level of a constitutional violation.   See Estelle v. Gamble, 429 U.S. 97, 104 (1976).


5
Harden raises the same argument on appeal.


6
Upon consideration, we conclude that the district court correctly granted summary judgment for the defendants.   Accordingly, for the reasons stated in the district court's opinion entered July 19, 1991, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.